Citation Nr: 1436888	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-22 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable evaluation for dermatitis (hereinafter skin disability).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1985 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's skin disability, and assigned a noncompensable evaluation for that disability, effective January 1, 2008, the date following her discharge from military service.  The Veteran timely appealed that decision.

The Veteran and her spouse testified at a Board hearing before the undersigned Veterans Law Judge in February 2011; a transcript of that hearing is associated with the claims file.

This case was previously before the Board in July 2011, when the Board denied an increased evaluation for her hypertension.  The Board additionally remanded the Veteran's increased evaluation claim for her skin disability, as well as a service connection claim for a left wrist disability.  During the pendency of the remand, service connection for left wrist tenosynovitis was awarded in a February 2012 rating decision; no notice of disagreement with that rating decision was received within one year of that decision.  Therefore, the Board considers both the hypertension and left wrist claims to be final at this time; the Board will no longer address them at this time.

The development regarding the increased skin disability claim was completed, and the claim has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In the July 2011 remand, the Board ordered the Veteran to be afforded another VA examination of her skin disability; such was accomplished in November 2011, and the report is of record.  The Board notes, however, that report does not discuss any disfigurement or otherwise discuss the scarring Diagnostic Codes that are potentially applicable in evaluation of the Veteran's skin disability.  More importantly, the Board asked for the examiner to discuss whether there was a need for systemic therapy such as corticosteroids; the examiner made no comment either way regarding the need or lack thereof.  

The Board further notes that the last evidence in the claims file is this November 2011 VA examination report; the current level of the Veteran's severity is unknown and the most recent evidence regarding the severity of her claimed skin disability is nearly three years old at this time.  Additionally, the Veteran specifically disputed the accuracy of the November 2011 VA examination in her February 2012 VA Form 646, wherein she noted that she was not "flared up" at the time of the examination.  Thus, the Veteran's skin disability has potentially worsened since the November 2011 VA examination.  

The Board finds that the November 2011 examination is inadequate and there is a need to obtain a VA examination which discusses all the pertinent rating criteria as well as the current severity of that disability, particularly during flare-up.  See Stegall v. West, 11 Vet. App. 268 (1998).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that she may have had for her skin disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

2.  Schedule the Veteran for a VA examination in order to determine the current severity of her skin disability/dermatitis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After examination of the Veteran and review of the claims file, the examiner should discuss the following:

a) Whether the Veteran has any characteristics of disfigurement as noted in 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1), due to her skin disability.  If the Veteran's head, face and neck are not involved, such should be explicitly noted in the examination report.

b) Whether the Veteran has visible or palpable tissue loss or either gross distortion of symmetry of one, two, or three or more features or paired sets of features, to include nose, chin, forehead, eyes, eyelids, ears/auricles, cheeks, or lips.

c) The number of scars present due to the Veteran's skin disability/dermatitis, and whether such scars are deep and nonlinear, superficial and nonlinear, or are unstable.  The combined area of the scars should be expressed in square inches or square centimeters.  The examiner should also state whether any of those scars are painful.

d) The examiner should indicate the percentage of total body area covered and exposed body area covered by her skin disability/dermatitis.  

e) The examiner should state whether she uses no more than topical therapy to treat her skin disability/dermatitis, or whether she requires systemic therapy such as corticosteroids or immunosuppressive drugs to treat her skin disability/dermatitis.  

f) If systemic therapy is necessary, the examiner should state whether such use is intermittent, requires 6 weeks or more but not constant use, or constant or near-constant use throughout the last 12 months.

The examiner should address the Veteran's complaints of flare-ups.  If not in flare-up during the examination, the examiner should attempt to estimate the effects of the flared-up condition based on lay statements of the Veteran regarding severity of her condition during flare-up, particularly as to the above noted criteria.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation of her skin disability.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

